[exhibit103thirdamendment001.jpg]
EXHIBIT 10.3 THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT This Third Amendment
to Purchase and Sale Agreement (this “Amendment”) dated as of the Effective Date
(as hereinafter defined) is by and between ABP IL (UNIVERSITY PARK) LLC, a
Delaware limited liability company (“Seller”), and BIG ACQUISITIONS LLC, an
Illinois limited liability company (“Buyer”). RECITALS: A. Seller and Buyer are
parties to that certain Purchase and Sale Agreement dated as of March 19, 2019,
as amended by that certain First Amendment to Purchase and Sale Agreement dated
April 29, 2019 and that certain Second Amendment to Purchase and Sale Agreement
dated April 30, 2019 pertaining to the proposed sale by Seller to Buyer of
certain real property more particularly described therein (collectively, the
“Agreement”). B. The parties desire to amend certain provisions of the Agreement
regarding the pre-closing inspection of the Property and the Lease. OPERATIVE
TERMS: NOW, THEREFORE, for and in consideration of the foregoing recitals, the
mutual covenants set forth in the Agreement and in this Amendment, Ten Dollars
($10.00) and other good and valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows: 1. Recitals; Defined Terms. The foregoing recitals are true and correct
in all material respects. Capitalized terms and phrases used but not otherwise
defined in this Amendment shall have the meanings ascribed to such terms and
phrases in the Agreement. Unless the context clearly indicates otherwise, all
references to “this Agreement” in the Agreement and in this Amendment shall
hereinafter be deemed to refer to the Agreement, as amended hereby. As used in
this Amendment (but not for purposes of the Agreement, in which context the
definition of the term “Effective Date” shall remain unchanged), “Effective
Date” shall mean the date on which Seller or Buyer shall have executed this
Amendment, as indicated under their respective signatures, whichever is the
later to do so. 2. Waiver of Due Diligence Termination Right. Buyer acknowledges
that Buyer has completed all Due Diligence Buyer has deemed necessary or
appropriate, and, subject to the Seller’s Warranties, Buyer has confirmed to its
satisfaction all information that it considers material to its purchase of the
Property or the Transaction. Accordingly, Buyer waives any right it may have had
to Terminate the Agreement pursuant to Paragraph 4.3 or 4.5 thereof, which
waiver is in part based on the modifications to the Agreement set forth in this
Amendment. 3. Closing Deadline. The definition of “Closing Deadline” in Schedule
A to the Agreement is hereby deleted in its entirety and replaced with the
following definition: “‘Closing Deadline’ shall mean May 16, 2019.”



--------------------------------------------------------------------------------



 
[exhibit103thirdamendment002.jpg]
4. Municipal Inspections. Paragraph 5.3 of the Agreement is hereby deleted in
its entirety and replaced with the following: “5.3 Municipal Inspections. Prior
to the Closing Date, Seller shall arrange, at Seller’s sole cost and expense,
for any and all municipal inspections of the Property that are required to
consummate this transaction (including any municipal inspections required as a
condition to the issuance of transfer stamps). To the extent any such
inspections require repairs to the Property as a condition to the sale of the
Property or the issuance of transfer stamps, prior to or following Closing,
Seller shall complete such repairs at Seller’s sole cost and expense within any
time frame required pursuant to such inspections; provided, however, that if the
cost to complete any such repairs is reasonably estimated by Seller to be equal
to or greater than Three Hundred Fifty Thousand and No/100 Dollars
($350,000.00), then Seller shall have the right to Terminate this Agreement by
written notice delivered to Buyer, in which event Buyer shall receive a refund
of the Deposit and neither party shall have any further obligation to the other
under this Agreement (except for those obligations which expressly survive the
termination hereof). To the extent that the Village of University Park requires
the deposit of funds (the “Repair Deposit”) to secure the completion of any such
repairs, Seller shall cause the Repair Deposit to be deposited with the Village
of University Park at or prior to Closing. Notwithstanding that Buyer may be a
party to the escrow agreement with the Village of University Park with respect
to the Repair Deposit, subject to the terms of the escrow agreement, the Repair
Deposit shall remain the property of Seller and shall be released to Seller upon
completion of any required repairs. In addition, Seller shall deposit an amount
(the “Additional Deposit”) equal to the Repair Deposit with the Title Company.
The Additional Deposit shall be held by the Title Company pursuant to an escrow
agreement between Seller, Purchaser, Purchaser’s lender and the Title Company,
which provides, among other things, that such amount of the Additional Deposit
shall be released to Purchaser or Purchaser’s lender to as is necessary to for
Purchaser, or Purchaser’s lender, as applicable, to pay any costs actually
incurred in connection with completion the required repairs in the event Seller
fails to complete the same, and any remaining amount of the Additional Deposit
shall be released to Seller contemporaneously with release of the Repair Deposit
from the Village of University Park.” 5. Lease Amendment regarding Compliance
with Laws. Paragraph 5.02(b)(i) of the Lease is deleted and replaced with the
following: “(i) all laws, ordinances and regulations and other governmental
rules, orders and determinations presently in effect or hereafter enacted, made
or issued, whether or not presently contemplated (collectively, “Legal
Requirements”), as applied to the Premises or the ownership, operation, use or
possession thereof, including maintaining an adequate number of vehicular
parking spaces; in connection therewith, Tenant agrees that it shall, at
Tenant’s sole cost and expense, as soon as is reasonably practicable following
the Commencement Date, but in no event later than the date that is one hundred
eighty (180) days following the Commencement Date, (A) with respect to parking
compliance at the Premises, either (1) provide to Landlord written confirmation
from the Village of University Park (the “Municipality”) that the available
vehicular parking at the Premises as of the Commencement Date is in compliance
with applicable zoning requirements or constitutes a legal, nonconforming
condition, or (2) or take such actions as are necessary to cause the available
vehicular parking at the Premises to comply with then-applicable zoning
requirements of the Municipality (the “Zoning Code”), which may include, but
shall not be limited to, obtaining a variance and/or providing additional spaces
as may be required by the



--------------------------------------------------------------------------------



 
[exhibit103thirdamendment003.jpg]
Municipality in order to comply with the Zoning Code, and (B) if required by the
Municipality in connection with the transfer of the Premises from Tenant to
Title Holder simultaneously with this Lease, obtain a new certificate of
occupancy for the Premises from the Municipality in the customary form issued by
the Municipality permitted the use of an improvements located on the Premises,
in each case, existing as of the Commencement Date; provided, however that if
any repair work to the Premises is required as a condition to the issuance of
any required certificate of occupancy, Tenant shall make or cause to be made
such repair work and if such repair work cannot reasonably be completed within
one hundred eighty (180) days following the Commencement Date, so long has
Tenant has commenced and diligently and continuously pursues completion of such
repair work and Extension Conditions (defined below) are satisfied, Tenant shall
have such additional time as is reasonably necessary to complete the repair work
and obtain the certificate of occupancy. For avoidance of doubt, any funds
escrowed by Tenant with the Municipality with respect to any repairs required as
a condition to the issuance of a new certificate of occupancy for the Premises
shall remain the property of Tenant and shall be released by the Municipality to
Tenant. As used herein “Extension Conditions” shall mean that Tenant has
delivered to Landlord evidence reasonably acceptable to Landlord that (i) the
failure to make the repairs will not result in a material adverse effect on the
marketability or use and enjoyment of the Premises, (ii) the repairs do not
relate to the functionality of fire prevention or suppression systems in the
Premises and failure to complete the applicable repairs will not result in an
imminent threat to persons or property or the continued use and operation of the
Premises (iii) the insurance policies required to be maintained hereunder shall
continue in full force and effect and (iv) the failure to complete the repairs
and/or obtain the certificate of occupancy will not result in any enforcement
action by the Municipality. 6. Lease Amendment regarding Rail Service. The
following shall be appended to Paragraph 5.01(b) of the Lease: “Tenant
acknowledges and agrees that the loss of use of the existing rail spur servicing
the Premises resulting from any loss of rights to use the track existing between
the main railroad line adjacent to the Premises and the sidetrack servicing the
Premises will not in and of itself be deemed a default by Landlord under this
Lease or otherwise constitute grounds for termination of this Lease.” 7.
Headings. The headings to sections of this Amendment are for convenient
reference only and shall not be used in interpreting this Amendment. 8. Entire
Agreement. This Amendment contains the entire agreement and understanding
between the parties concerning the subject matter of this Amendment and
supersedes all prior agreements, terms, understandings, conditions,
representations and warranties, whether written or oral, concerning the matters
that are the subject of this Amendment. 9. Force and Effect. Except as otherwise
expressly modified by this Amendment, the Agreement shall remain in full force
and effect. Seller and Buyer hereby ratify and confirm their respective rights
and obligations under the Agreement, as amended by this Amendment. 10.
Counterparts. This Amendment may be executed in counterparts, and all such
counterparts shall when taken together, constitute one and the same instrument.



--------------------------------------------------------------------------------



 
[exhibit103thirdamendment004.jpg]
11. Electronic Execution. This Amendment may be executed and delivered by
electronic transmission, with the same force and effect as a fully-executed or
counterpart original document. [Remainder of this page has been intentionally
left blank. Signatures appear on the following page.]



--------------------------------------------------------------------------------



 
[exhibit103thirdamendment005.jpg]
IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the
Effective Date. SELLER: ABP IL (UNIVERSITY PARK) LLC, a Delaware limited
liability company By: /s/ Justin B. Heineman Justin B. Heineman Vice President
and Corporate Secretary Date signed: May 1, 2019 BUYER: BIG ACQUISITIONS LLC, an
Illinois limited liability company By: /s/ Michael W. Brennan Name: Michael W.
Brennan Title: Manager Date signed: May 1, 2019



--------------------------------------------------------------------------------



 